Kiley, J. (concurring):
Claimant’s intestate died on January 24, 1919. Physician’s proof of death says the immediate cause was cardiac dilatation, mitral regurgitation. Cardia means heart; cardiac means pertaining to the heart; mitral is applied to the valve of the heart; regurgitation means an eructation or throwing back, and eructation means “ belching.” Dilatation means, when applied to the heart, an increase in size of one or more of the heart cavities from weakening of the muscles. All of this is summed up in one word, viz., endocarditis, which means heart trouble. An autopsy was had and the heart was found to be twice the normal weight or size. He had a weakened and weak heart, afflicted with the foregoing specifics. His doctor says that his death was due to the condition of the heart found, hastened by unusual mental exertion alone. The evidence is to the effect that this condition may, or in this case might, come on in six months or twenty years. He says he had operated in fifteen or twenty autopsies involving the question of heart trouble, and that this was the worst he had ever seen. He says the undue muscular strain put upon the heart by the work he was doing at that time, I *586suppose the occasion of the strain covering the whole period is meant, would cause death in the particular case of this deceased. The presiding justice says this case comes within the provisions of the act, and cites London v. Casino Waist Co. (181 App. Div. 962). No opinion was handed down in that case; the facts as briefly stated by ‘the presiding justice are that some one shouted fire in the factory, others took up the refrain, a panic ensued, this girl fainted. It is possible there was some pushing or jamming, cannot tell. That case, in absence of evidence, is not of much value, it should not be applied outside of the facts of that particular case. Mr. Justice Henry T. Kellogg writes in this case and cites Richardson v. Greenberg (188 App. Div. 248), in which he wrote a well-considered and able opinion. His position is that there was no accident incidental to and arising out of the employment; that while there was an accident to the telephone system, it was not to, and of course did not involve the deceased. I,cannot find any case in which the opinion is published where compensation has been awarded for mental strain alone. The Attorney-General recognizes this condition as new, when he says in his brief: "We cannot see any distinction between a strain which is mental rather than physical. The effect upon the heart in either case is the same.” Of course there is a distinction and the court is right up against that distinction in this case; there can be no side stepping or dodging it; the question is, are we going to recognize mental strain or mental hazard, alone, as productive of a compensable injury; if we are ever going to do so, this case contains all of the elements for affirmative action. I am going to dissent to the report of the presiding justice upon another ground, which so far as I can find is also new. The Commission upon a hearing duly had denied an award to this claimant — some months after, and after the personnel of the Commission had partially changed, the Commission, as then constituted, without notice to defendants, or to any one, rescinded or reversed its former decision and made the award from which this appeal was taken. I am not unmindful of the provisions of sections 22, 23 (amd. by Laws of 1917, chap. 705) and 74 of the Workmen’s Compensation Law. I fail to find where such action, as here complained of, has *587been taken under the broad powers in these sections granted to the Commission, without notice to the party affected by such change. Unless we are going to establish this Commission as a separate and distinct entity responsible to no other court or body; a machine self propelled, self oiled, and without brakes or need for any; we must say so in this case, because again to use a common but illuminating expression, we are up against the real thing. The same principle, but on a different state of facts, was. ruled upon in Matter of Sperduto v. N. Y. C. Inter. R. Co. (226 N. Y. 73). This Court of Appeals case dismissed an appeal taken from a decision of this court reported in 186 Appellate Division, 145. The Court of Appeals went outside of the dismissal of the appeal and laid down the rule that if the decision of the Appellate Division had been appealable, its decision would have been the same, because of the absence of notice. That rule should be applied here. Defendants should have their day in court.
I advise that the award be set aside and the matter remitted to the Commission for a rehearing with notice to all parties.
Award reversed and claim dismissed.